United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1281
                                   ___________

Justyn J. Kozikowski,                *
                                     *
          Appellant,                 *
                                     * Appeal from the
    v.                               * United States Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: November 7, 2007
                                Filed: November 15, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Justyn Kozikowski appeals the tax court’s1 dismissal of his action challenging
the result of a collection due process hearing relating to tax deficiencies. Upon de
novo review, we agree with the tax court that Kozikowski failed to state a plausible
or cognizable claim for relief. See Wilcox v. Comm’r, 848 F.2d 1007, 1008 (9th Cir.
1998) (de novo standard of review); Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955,
1974 (2007) (complaint must plead enough facts to state claim for relief that is
plausible); Yuen v. Comm’r, 92 T.C.M. (CCH) 1, 3 (2006) (argument is frivolous
where it is “contrary to established law and unsupported by a reasoned, colorable

      1
       The Honorable Peter J. Panuthos, United States Tax Court Judge.
argument for change in the law”); May v. Comm’r, 752 F.2d 1301, 1303-04 & n.3
(8th Cir. 1985) (affirming dismissal for failure to state claim because, even if all of
taxpayer’s allegations were assumed to be true, petition merely contained conclusory
assertions attacking constitutionality of Internal Revenue Code and its applicability
to taxpayer, all of which had been rejected).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Kozikowski’s
pending motions.
                     ______________________________




                                         -2-